
	

113 S2850 IS: Startup Opportunity Accelerator Act of 2014
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2850
		IN THE SENATE OF THE UNITED STATES
		
			September 17 (legislative day, September 16), 2014
			Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To amend the Small Business Act to create a program to provide funding for
			 organizations that support startup businesses in formation and early
			 growth stages by providing entrepreneurs with resources and services to
			 produce viable businesses, and for other purposes. 
	
	
		
			1.
			Short title
			This Act may be cited as the Startup Opportunity Accelerator Act of 2014 or the SOAR Act.
		
			2.
			Funding for organizations that support startup businesses
			The Small Business Act (15 U.S.C. 631 et seq.) is amended—(1)by redesignating section 47 (15 U.S.C. 631 note) as section 48; and(2)by inserting after section 46 the following:
				
					
						47.
						Funding for organizations that support startup businesses
						
							(a)
							DefinitionsIn this section—(1)the term eligible entity means	an organization—(A)that is located in the United States; and(B)the primary purpose of which is to support new small business concerns;(2)the term new small business concern means a small business concern that has been in operation for not more than 5 years; and(3)the term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico,
			 and any territory or possession of the United States.(b)Funding(1)In general
								Not later than 1 year after the date of enactment of this section, the Administrator shall develop
			 and begin implementing a program to award cash prizes of not more than
			 $50,000 to
			 eligible entities to support new small business concerns.(2)Use of fundsA prize under this section—(A)may be used for  construction
			 costs, space acquisition, and programmatic purposes; and
								(B)may not be used to provide capital or professional services to new small business concerns directly
			 or through the subaward of funds.
							(c)
							Requirement for applicants
							An eligible entity desiring a prize under this section shall  demonstrate that the eligible entity 
			 will use the prize to provide assistance to not less than 10 new small
			 business concerns per year.
						
							(d)
							Criteria
							The Administrator shall establish criteria for prizes under this section that shall give priority
			 to eligible entities that are providing or plan to provide to new small
			 business concerns—
							
								(1)
								office, manufacturing, or warehouse space, including appropriate operations infrastructure;
							
								(2)
								access to capital (either directly from the eligible entity (using amounts other than the
			 amounts provided under the prize) or through guidance and contacts for
			 acquiring capital from outside investors);
							
								(3)
								access to professional services (either directly from the eligible entity (using amounts other than
			 the amounts provided under the prize) or through guidance and
			 contacts for
			 acquiring professional services), including accounting and legal services;
			 or
							
								(4)
								a formal structured mentorship or developmental program that assists new small business concerns
			 with building
			 business skills and competencies.
							
							(e)
							Considerations in choosing recipients
							In determining whether to award a prize under this section to an eligible entity, the
			 Administrator shall take into account—(1)for eligible entities that have in operation a program to support new small business concerns, the
			 record of the eligible entity in assisting new small business concerns,
			 including, for each of
			 the 3 full years before the date on which the eligible entity applies for
			 a prize under this section—
								
									(A)
									the retention rate of new small business concerns in the program of the eligible entity;
								
									(B)
									the average period of participation by new small business concerns in the program of the eligible
			 entity;(C)the total, average, and median
			 capital raised by new small business concerns participating in the program
			 of the eligible entity; and
								
									(D)
									the total, average, and median number of employees of new small business concerns participating in
			 the program of the eligible entity;
								(2)
								for all eligible entities—(A)the number of new small business concerns assisted or anticipated to be assisted by the eligible
			 entity;(B)the number of new small business concerns applying or anticipated to apply for assistance from the
			 eligible entity;(C)whether the program of the eligible entity provides or would provide assistance to individuals in
			 gender, racial,
			 or ethnic groups underrepresented by existing programs to assist new small
			 business concerns; and
								(D)other metrics determined appropriate by the Administrator;
								(3)
								the need in the geographic area to be served by the program to be carried out using the prize for 
			 additional assistance for new small business concerns, if the area has
			 sufficient population density, as determined by the Administrator;
							
								(4)
								the level of experience of the entrepreneurial leadership of the eligible entity; and
							
								(5)
								the ability of the eligible entity to use and leverage local strengths, including human resources,
			 infrastructure, and educational institutions.
							
							(f)
							Matching nonpublic funding requirement(1)In general
								An eligible entity receiving a prize under this section shall obtain funds from a private
			 individual or entity (including a for profit or nonprofit entity) that
			 are—(A)for the same
			 purposes as a prize may be made under this section;(B)used to carry out the
			 program of the eligible entity carried out using the prize under this
			 section; and(C)in an amount that is not to be less than 50 percent of the amount of the prize under this section.(2)Form of non-Federal shareNot more than 25 percent of the funds obtained under paragraph (1) may be in the form of in-kind
			 contributions.
							(g)
							Consequences of failure To abide by terms and conditions of prize or requirements of this section
							The Administrator shall notify each eligible entity receiving a prize under this section that
			 failure to abide by the terms and conditions of the prize or
			 the requirements of this section may, in the discretion of the
			 Administrator and in addition to any other civil or criminal consequences,
			 result in the Administrator ordering the eligible entity to return the
			 prize funds.
						
							(h)
							Annual progress reporting by recipients of prize
							Each eligible entity receiving a prize under this section shall submit to the Administrator an
			 annual report on the
			 progress of the program carried  out using the amounts received under the
			 prize, including—
							
								(1)
								the number of new small business concerns participating in the program during each of the previous
			 3 years;
							
								(2)
								the number of new small business concerns applying to participate in the program during each of the
			 previous 3 years;
							
								(3)
								the retention rate of new small business concerns in the program;
							
								(4)
								the average period of  participation in the program by new small business concerns;
							
								(5)
								the total, average, and median capital raised by new small business concerns participating in the
			 program;
							
								(6)
								the total, average, and median number of employees of new small business concerns participating in
			 the program; and
							
								(7)
								other metrics determined appropriate by the Administrator.
							
							(i)
							Report to congress
							The Administrator shall submit	to Congress an annual report on the program under this
			 section, which shall include an assessment of the
			 effectiveness of the program, including an assessment based on the
			 metrics listed in subsection (h).
						
							(j)
							Coordination with other small business administration programs
							The Administrator shall take appropriate action to encourage eligible entities receiving a prize
			 under this section to use
			 and incorporate other programs of the	Administration, such as small
			 business development centers, small business investment companies, loans
			 under section
			 7(a), and assistance  under title V of the Small Business Investment Act
			 of 1958 (15 U.S.C. 695 et seq.).
						
							(k)
							Listing on website
							The Administrator shall include a list of eligible entities receiving a prize under this section on
			 the website of the Administration.
						
							(l)
							Authorization of appropriation
							There are authorized to be appropriated to carry out this section $5,000,000 for each of the first
			 5 fiscal years beginning after the date of the
			 enactment of this section.
						.
			
